Citation Nr: 1453579	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  05-38 885A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for left knee chondromalacia patella, status post left lateral retinacular release and chondroplasty of the patella.

2. Entitlement to a rating in excess of 10 percent for left knee limitation of extension associated with chondromalacia patella prior to September 13, 2014 and 50 percent thereafter.

3. Entitlement to a rating in excess of 10 percent for right knee chondromalacia patella with limitation of extension prior to September 13, 2014 and 50 percent thereafter.

4. Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disability


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to February 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied an evaluation in excess of 10 percent for left knee chondromalacia patella; and denied a compensable evaluation for right knee chondromalacia patella.

This matter was previously remanded by the Board in July 2008 and June 2011 for additional development.  In a June 2012 rating decision, the Appeals Management Center (AMC) assigned a separate 10 percent evaluation for limitation of extension of the left knee effective August 4, 2004, and increased the Veteran's right knee evaluation to 10 percent effective August 4, 2004.  In a September 2012 Board decision, the Board denied an increased evaluation higher than 10 percent for left knee chondromalacia patella; denied an increased evaluation higher than 10 percent for left knee limitation of extension; and denied an increased evaluation higher than 10 percent for right knee chondromalacia patella.  The issues on appeal were then the subject of a July 2013 Joint Motion for Remand (JMR) and Order of the United States Court of Appeals for Veterans Claims (Court), which vacated and remanded the September 2012 Board decision and remanded the matter for compliance with the terms of the JMR.  In June 2014 the Board remanded the issues to comply with the JMR directives.

In a rating decision in October 2014, the AMC granted a 50 percent rating for limitation of extension of the left knee and limitation of extension of the right knee, effective September 13, 2014.  

The Veteran's representative raised the issues of service connection for depression and a hearing loss disability, which have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are  referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).  

The Veteran's representative in November 2014 also alleged clear and unmistakable error (CUE) in a March 1997 rating decision, where the RO denied service connection for pes planus and a low back disability.  However, the March 1997 rating decision was subsumed by the Board's October 1998 decision and no claim of clear and unmistakable error under § 3.105(a) exists as a matter of law with respect to that RO decision.  38 C.F.R. § 20.1104.  In a case where an RO decision has been subsumed by a subsequent Board decision, the claimant may not challenge the original RO determination as containing CUE.  See Manning v. Principi, 16 Vet. App. 534, 540 (2002).  Accordingly, the Veteran and his representative are referred to the regulations at 38 C.F.R. § 20.1400 , et seq., for the procedures for filing a motion of CUE in a Board decision.  The Board also notes that after the Veterans Claim Assistance Act of 2000 was passed, the RO in a rating decision in September 2001 readjudicated and denied the Veteran's claim of service connection for a low back disability.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

On VA examination in August 2011, the examiner noted that the Veteran was working and lost time from work due to knee and back pain.  Subsequently, VA progress notes in February 2013 show that the Veteran had difficulty concentrating due to pain medication, quit his job with the Purple Heart, and applied to the Social Security Administration (SSA) for disability benefits.  Thus an attempt needs to be made to associate the underlying SSA records with the file as they may be relevant to the issues on appeal.  

Further, the Court has held that if the claimant or the record reasonably raises the question of  whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether TDIU as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the RO should develop a claim for TDIU in accordance with Rice.

Lastly, the Veteran should be afforded a new VA examination to determine the current level of severity of his service-connected bilateral knee disability as his 
September 2014 VA examination is inadequate for the following reasons.  First, the examiner noted that the Veteran constantly used a cane to ambulate, x-rays show patellar subluxation in the both knees, and he had a history of slight recurrent patellar subluxation/dislocation in the left knee; however, the examiner determined that there was no current evidence of patella subluxation.  Second, the examiner did not address the extent to which weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy affect range of motion when the Veteran is not experiencing a flare-up or is not repeatedly using his knees.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Accordingly, the case is REMANDED for the following action:

1. Obtain a copy of all the medical records from SSA that have been used in considering the Veteran's claim for disability benefits.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Provide appropriate notice pursuant to the Veterans Claims Assistance Act of 2000 regarding the claim for a TDIU rating. The Veteran should also be asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

3. Schedule the Veteran for a VA examination to determine the current level of severity of his service-connected knees.  The examiner should address the range of motion in degrees of flexion and any functional loss due to pain or painful motion (supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion) as well as weakness, excess fatigability, incoordination, or pain on movement, swelling or atrophy.  If feasible, any additional functional loss should be expressed in terms of the degree of additional limitation of motion.  If such a determination is not feasible the examiner should so indicate.  

The examiner must determine whether there is lateral instability or recurrent subluxation of both knees; and if so, this determination should be expressed in terms of slight, moderate, or severe due to either the lateral instability or recurrent subluxation.  The examiner should address x-rays showing patellar subluxation in both knees and the Veteran's constant use of a cane to ambulate, as noted on the September 2014 VA examination.  

The examiner should comment on whether in both the right and left knee there is ankylosis with full extension or in slight flexion between zero and 10 degrees. 

The examiner also is asked to address whether the service-connected right knee and left knee disabilities prevent the Veteran from securing and following substantially gainful employment consistent with his educational and occupational background.

The examiner should provide a rationale for the opinions rendered.  If the examiner is unable to provide a rationale he or she should explain why.  

4. After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, this case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




